Title: To Thomas Jefferson from William Short, 15 May 1792
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris May 15th 1792.
          
          I had the honor of recieving on the 7th. inst., your letter of Janry. the 23d. brought by Mr. Morris who arrived here the evening of the 6th.—I am much flattered to recieve a new mark of the President’s confidence, which being highly honorable for me in all cases, is particularly so at present as you observe it imports his approbation of my past conduct. I will endeavour to merit it by continuing to use the utmost of my exertions for accomplishing such of his wishes as may be communicated to me and in following the line traced in your letter.—I do not take the liberty of interrupting the President by a letter, and therefore hope you will do me the honor to be the organ of these assurances.
          Immediately on the arrival of Mr. Morris I wrote to the Minister of foreign affairs to inform him of it and ask a rendezvous for presenting him to him, and delivering him at the same time the letter you addressd him for closing my mission here. This took place to day. I leave to Mr. Morris to inform you of such circumstances as regard himself, only mentioning that in taking leave I have supposed I should follow your views in consulting with some of the other members of the corps diplomatique, as to the form and usage in such cases. I learned from them as well as M. de Sequeville that as Chargè des affaires, it consisted only in delivering my letter of recall to the Minister of foreign affairs, which was accordingly done.
          I shall leave also to Mr. Morris to describe the present aweful crisis  into which this country has been precipitated by the late declaration of war. It is some relief for me not to be under the necessity of painting a scene which becomes too terrible to be beheld without the most painful anxiety. Hope seems to have abandoned the most sanguine. The most bold dare not look forward to a prospect which presents this unhappy country torn by faction and groaning under anarchy, ready to yield without resistance from the present state of its army, to the enemies they have provoked, and what may perhaps be worse than all abandoned for some time to the efforts of private vengeances armed with the sword of justice and clothed in the robes of law.
          I must close this part of my letter with correcting the errors of my last as to the losses sustained in the flight from Mons and Tournay. The numbers killed were mentioned as then believed by the best informed here. It since appears that they are infinitely less, as they scarcely stood to recieve a fire from the enemy. The news-papers sent to the present date will give you the official information.
          I shall direct these papers to be given to Mr. Morris in future—the subscriptions to some of them end only with the year. He will forward them to you of course.
          I am now in the hurry of preparation in order to leave this place for the Hague. My anxious desire to be absent from the present distressing scene will make me leave several things undone which I purposed doing here as preparatory to my establishment at the Hague. I hope to set out the 25th. or 26th. and lament much the delay which has taken place in the rect. of your letter without which I might have passed through the Austrian Netherlands. I am now advised by every body not to take that route, on account of the danger of being stopped by the people notwithstanding any passeport, or exposed to the marauding parties of the two armies. The Minister of foreign affairs mentioned this particularly and recommended my going to embark at Dunkirk for Rotterdam. My aversion to the sea and the distressing sickness it always gives me renders this infinitely disagreeable. I shall be determined by circumstances at the moment of setting out, and you may be assured that I shall make every effort to accelerate my departure from hence and arrival there, and particularly as you express a desire that this should be previously to recieving the instructions for Spain.
          You may think the time long perhaps from Jan. 23. the date of your letter, to my leaving this place. It may not therefore be improper to remind you that I did not recieve it before the 7th. inst. and of course did not know till then what were the intentions of government. The only information I had previously was such as did not enable me to decide whether I was to go the Hague or to Madrid first. This came  to me in general terms through Mr. Morris and the gazettes, and as I learned sometimes the one and sometimes the other, it was impossible for me to begin with any certainty the preparations of my journey, which were necessarily to be different according to that which I was to undertake first. Besides expecting daily to be informed definitively of this subject, it appeared much the most prudent to wait the arrival of the information expected from you.
          Thus I have the honor of terminating my correspondence from hence, in which I have endeavoured to keep you as exactly as possible informed of facts, without fatiguing you with reasoning lengthily on them, thinking it better and less apt to induce you into error, if I should leave the conclusions to your own judgment fortified by your knowlege of this country.—I should in justice to myself perhaps recall to your mind the untoward circumstances wch. disabled me, (and I should be mortified if I did not suppose would have disabled any other) from securing the advantages allowed to our commerce by the former government, from the innovating spirit of the former assembly, and the influence of merchants and other individuals on such subjects—but having mentioned them to you in detail in my several letters I abandon them at present in order to save you the ennui of a repetition which could be of no use except to me alone. I hope and trust my successor will meet with more favorable circumstances, and I beg you to be assured that no body can desire whatever may prove advantageous to the U.S. in their relations with France, more than he who has the honor to be with the greatest respect, Dear Sir, your most obedt. humble servant,
          
            W: Short
          
        